Citation Nr: 0433480	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for back injury 
residuals.

2.  Entitlement to service connection for residuals of dental 
trauma claimed as secondary to a service-connected fractured 
mandible residuals.

3.  Entitlement to a compensable rating for residuals of a 
mandible fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1958 to April 1959.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for residuals 
of dental trauma claimed as secondary to service-connected 
mandible fracture residuals is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action is required on his part.


FINDINGS OF FACT

1.  It is not shown that the veteran suffered a back injury 
in service or that he currently has any disability that is a 
residual of such injury.

2.  The veteran's residuals of a mandible fracture do not 
result in more than slight displacement; there is no 
associated loss of masticatory function or limitation of 
temporomandibular articulation motion.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.304 (2003).

2.  A compensable rating is not warranted for residuals of a 
mandible fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.150, Diagnostic Code (Code) 9904 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, all pertinent mandates of the VCAA and 
implementing regulations appear met.  

Well-groundedness is not an issue; the claims have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the February 2003 rating decision and 
in a June 2003 statement of the case (SOC).  A December 2002 
letter (before the rating appealed), while not specifically 
mentioning "VCAA," informed the veteran of his and VA's 
respective responsibilities in claims development, and  what 
type of evidence he needed to prevail in his claims.  

While the December 2002 letter urged the veteran to respond 
in approximately one month, it also advised him that evidence 
received within one year would be considered.  A December 
2003 supplemental SOC (SSOC) (at page 2) advised him to 
"provide any evidence in [his] possession that pertains" to 
his claims.  In essence, this was equivalent to advising him 
to submit everything pertinent in his possession.  He has not 
submitted any evidence in support of any of his claims since 
the December 2002 letter.  Further notice in these 
circumstances would serve no useful purpose.  The veteran is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA medical 
records.  He has been afforded a VA dental and oral 
examination.  He has not identified any records outstanding 
pertinent to the matters at hand.  He has not been afforded a 
VA orthopedic examination.  However, 38 C.F.R. § 3.159(c)(4) 
states that VA will arrange for an examination if such is 
necessary to determine a claim, and that an examination is 
necessary if (summarized) (A)  There is competent evidence of 
current disability or persistent or recurrent symptoms of a 
disability, (B)  Evidence establishes that the veteran 
suffered an event, injury or disease in service, (C)  
Evidence indicates that the claimed disability may be related 
to the event, injury, or disease in service or to another 
service connected disability.  Here, there is no competent 
evidence of current residuals of a back injury.  There is 
also no mention of back complaints in the veteran's service 
medical records.  There is nothing in the record relating any 
current back disability to service.  Hence, a VA examination 
is not indicated.  

The record is complete.  VA's notice and assistance duties, 
including those mandated by the VCAA, are met.  

Factual Basis

The veteran contends that he injured his back as a result a 
fall in service.  He asserts that his mandible fracture 
residuals warrant a compensable rating.  

The veteran's service medical records show that he sustained 
a compound fracture of his mandible (right angle with minimal 
displacement) in February 1959.  The records are silent 
regarding his back.  He did not complain of back problems on 
April 1959 separation examination.  Clinical evaluation of 
his spine at the time was normal.  

VA outpatient treatment records dated from December 1999 to 
December 2002 do not mention treatment or diagnosis of back 
injury residuals or mandible fracture residuals.

On February 2003 VA dental and oral examination the veteran 
provided a history of fracturing his mandible in the 1950's.  
Examination showed no loss of motion and no loss of 
masticatory function.  Temporomandibular articulation ranges 
of motion were normal, and there was no loss of mandible 
bone.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected mandible fracture residuals 
are rated under Code 9904, which provides a 0 percent rating 
for slight displacement and a 10 percent rating for moderate 
displacement.  (The note following provides that this is 
dependent upon the degree of motion and the relative loss of 
masticatory function.) 38 C.F.R. § 4.150.

Other potentially applicable codes require nonunion, 
temporomandibular articulation motion limitation, or loss of 
ramus, none here shown.  38 C.F.R. § 4.150, Codes 9903, 9905, 
9906, and 9907.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Back Injury Residuals

The threshold matter that must be addressed in any claim 
seeking service connection is whether the claimant actually 
has the claimed disability.  Here, there is no competent 
(medical) evidence that the veteran has a back disability.  
In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  Hickson, supra.  
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The veteran was advised that to establish service connection 
for the claimed (back injury residuals) disability, he must 
show that he has such disability and that it is related to 
disease or injury in service.  See December 2002 VCAA letter.  
He has not submitted any evidence of a current diagnosis of a 
back disorder.  VA treatment records, dated from 1999 to 
2002, do not show any treatment for back complaints.  A 
September 2000 VA outpatient record does note a low back 
injury in 1990 (more than 30 years after the veteran's 
service separation).  The veteran has not been afforded a VA 
orthopedic examination.  A medical examination or medical 
opinion is necessary if the medical evidence "[c]ontains 
competent lay or medical evidence of a current diagnosed 
disability...."  (and establishes there was an event, injury, 
or disease in service, and gives some indication of a nexus 
between the current disability and the event in service).  
38 C.F.R. § 3.159(4)(i)(A).  Here, there is no competent 
evidence of a current diagnosis of a back disorder, and no 
objective evidence of event, injury, or disease involving the 
back in service.  Consequently, an examination is not 
necessary.  As a layperson, the veteran is not competent to 
establish by his own opinion that he has a back disorder (or 
relate such disability to service).  See Espiritu, supra.  
The preponderance of the evidence is against the claim.  
Hence, it must be denied.

Evaluation of Mandible Fracture Residuals

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for a compensable rating for 
residuals of a mandible fracture.  The competent (medical) 
evidence does not show more than slight displacement of the 
mandible.  There is no evidence of deformity.  There is no 
associated impairment of masticatory function and no loss of 
interincisal range or lateral excursion range.  In short, 
there is no basis for assigning a compensable rating under 
any applicable rating criteria.  The preponderance of the 
evidence is against the claim, and it must be denied.  





ORDER

Service connection for residuals of a back injury is denied.

A compensable rating for residuals of a mandible fracture is 
denied.


REMAND

The specific disability for which service connection is 
sought as a residual of dental trauma is unclear, although 
the veteran did mention in the course of a February 2003 VA 
dental examination that he lost a "front tooth" because of 
trauma.  His service medical records show that he sustained a 
compound fracture of his mandible (right angle with minimal 
displacement) in February 1959.  A dental health record, also 
dated in February 1959, shows the absence of tooth #23, and 
that tooth, noted present at April 1958 pre-induction 
examination, was missing on separation examination.

A June 1960 dental rating sheet shows, in pertinent part, 
that missing teeth were not service incurred or aggravated; 
however, the available record does not reflect that the 
veteran was notified of that decision.

VA outpatient treatment records, dated from December 1999 to 
December 2002, do not show any treatment for residuals of 
dental trauma.  

Service connection for dental disability may be granted for 
each missing or defective tooth, and each disease of the 
investing tissues, that is shown to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  

On February 2003 VA dental and oral examination the veteran 
provided a history of a mandible fracture in the 1950's and 
of losing a front tooth because of the trauma.  Tooth #23 was 
missing.  The examiner noted that one front tooth was lost 
because of mandibular trauma (and also that the dental 
condition was not the result of military service).  Notably, 
it appears that the examiner did not have an opportunity to 
review the veteran's claims folder in conjunction with the 
examination.  Medical examinations should "take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should schedule the veteran 
for a VA dental examination (by a dentist 
who did not previously examine him) to 
determine whether he has any residuals of 
dental trauma sustained in service 
(including dental disability secondary to 
mandible fracture).  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  For 
any residuals found, the examiner should 
(based on the history of the mandible 
fracture in February 1959) opine whether 
it is at least as likely as not that such 
disability is related to the mandible 
fracture in service which is service 
connected.  The examiner should specify, 
by tooth number(s), which tooth (or 
teeth) was affected.  The examiner should 
explain the rationale for any opinion 
given.

2.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



